DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to An abstract algorithm for optimizing an LDPC code without significantly more. The claim(s) recite(s) receiving an initial LDPC code for the asymmetric transmission channel; and performing a density evolution threshold optimization for the initial LDPC code in order to obtain the optimized LDPC code for the asymmetric transmission channel, wherein a uniformly mixed symmetric channel density for the asymmetric transmission channel is used in the density evolution threshold optimization. This judicial exception is not integrated into a practical application because the claims only recite intended use in an asymmetric transmission channel but do not recite the limitation whereby the abstract algorithm is being used in the asymmetric transmission channel for which it was designed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite intended use in a practical application (i.e., an asymmetric transmission channel).

As per claim 12: the recitation of an apparatus is insufficient to raise the level to a practical application because pages 4 and 5 of the Applicant’s specification (i.e., the last paragraph on page 4 ending on page 5) teach that the apparatus can be a general purpose computer, which is insufficient to raise the level to a practical application since an recited apparatus (general purpose computer) has a sole purpose of the abstract algorithm itself.

Cited Prior Arts
Franceschini et al. (Michele Franceschini, Gianluigi Ferrari, Riccardo Raheli; LDPC Coded Modulations; Springer-Verlag, Berlin Heidelberg, 2009) is directed to various analysis techniques such as Density Evolution for improving the operation LDPC codes; and, is a good teaching reference.

 	Wang et al. (Chih-Chun Wang, Sanjeev R. Kulkarni, and H. Vincent Poor; Density Evolution for Asymmetric Memoryless Channels; IEEE TRANSACTIONS ON INFORMATION THEORY, VOL. 51, NO. 12, DECEMBER 2005) is directed to the use of Density Evolution (DE) for optimizing LDPC codes for use in a asymmetric memoryless channel; and, is a good teaching reference.

US 20150052413 A1 is directed to a method and apparatus for improving the operation of an LDPC decoder for binary asymmetric channels such as flash memory; and, is a good teaching reference.

US 20130266078 A1 is directed to data estimation for a correlation channel that can effectively employ turbo-like LDPC codes for asymmetric channels; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112